[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JUNE 22 2007
                              No. 06-12888                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                    D. C. Docket No. 04-20065-CR-PAS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

GABRIEL ZUNIGA,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (June 22, 2007)

Before DUBINA, BLACK and MARCUS, Circuit Judges.

PER CURIAM:

     Appellant Gabriel Zuniga appeals the 240-month sentences imposed
following his guilty plea for attempting to import cocaine, conspiracy to import

cocaine, and conspiracy to possess with intent to distribute cocaine, in violation of

21 U.S.C. §§ 846 and 963. Zuniga was involved in the transportation of large

quantities of cocaine from Colombia into the United States, via the Caribbean.

      Zuniga argues that the district court clearly erred by applying a three-level

aggravating role enhancement pursuant to U.S.S.G. § 3B1.1. Zuniga asserts that

the district court incorrectly found that he and co-conspirator Cesar Augusto

Mantilla Chavez were on the same level in the conspiracy, where the evidence

showed that Zuniga was Mantilla’s subordinate. Zuniga contends that he was

merely a middleman with no control over the conspiracy.

      “A district court's upward adjustment of a defendant's Guidelines offense

level due to his status as a leader or organizer under U.S.S.G. § 3B1.1 is a finding

of fact reviewed only for clear error.” United States v. Phillips, 287 F.3d 1053,

1055 (11th Cir. 2002).

      Section 3B1.1 of the Sentencing Guidelines provides for enhanced offense

levels for defendants with aggravating roles. U.S.S.G. § 3B1.1. “If the defendant

was a manager or supervisor (but not an organizer or leader) and the criminal

activity involved five or more participants” then a three-level enhancement is to be

applied. U.S.S.G. § 3B1.1(b). The assertion of control or influence over only one



                                           2
individual is enough to support a § 3B1.1 enhancement. See United States v.

Jiminez, 224 F.3d 1243, 1251 (11th Cir. 2000). “The government bears the burden

of proving by a preponderance of the evidence that the defendant had an

aggravating role in the offense.” United States v. Yeager, 331 F.3d 1216, 1226

(11th Cir. 2003).

      After reviewing the record, we conclude that the district court did not clearly

err in applying a three-level aggravating role enhancement to Zuniga. There is no

dispute that the instant drug-trafficking conspiracy involved five or more

participants. The evidence makes it clear that Zuniga “assert[ed] control or

influence” over the distribution of cocaine once it was delivered from Colombia to

Jamaica, using others to unload, transport, and sell cocaine in Jamaica, and over

the delivery of drug-sale proceeds back to Colombia, using others to personally

transport the money. This is sufficient to support the three-level aggravating role

enhancement. See Jiminez, 224 F.3d at 1251. Accordingly, we affirm Zuniga’s

sentences.

      AFFIRMED.




                                          3